IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                               AT KNOXVILLE              FILED
                           DECEMBER 1995 SESSION
                                                          March 12, 1996

                                                         Cecil Crowson, Jr.
                                                         Appellate Court Clerk
HAROLD V. SMITH,               *    C.C.A. #03C01-9506-CR-00168

             APPELLANT,        *    HAWKINS COUNTY

VS.                            *    Hon. James E. Beckner, Judge

STATE OF TENNESSEE,            *    (Post-Conviction)

             APPELLEE.         *




For the Appellant:                  For the Appellee:

Harold V. Smith                     Charles W. Burson
Pro Se                              Attorney General and Reporter
P.O. Box 500                        450 James Robertson Parkway
Northeast Correction Center         Nashville, TN 37243-0493
Mountain City, TN 37683
                                    Clinton J. Morgan
                                    Assistant Attorney General
                                    450 James Robertson Parkway
                                    Nashville, TN 37243-0493

                                    C. Berkeley Bell Jr.
                                    District Attorney General

                                    John Douglas Godbee
                                    Asst. District Attorney General
                                    Hawkins County Courthouse
                                    Rogersville, TN 37857




OPINION FILED:


AFFIRMED


William M. Barker, Judge
                                      OPINION

             The appellant, Harold V. Smith, appeals from the Hawkins County

Criminal Court's judgment summarily dismissing his petition for post-conviction relief.

The trial court dismissed the petition on May 17, 1995, without appointing counsel or

holding an evidentiary hearing. The court found that the petition was barred by the

statute of limitations1 and that the issues had been previously determined.     After a

review of the record and applicable authority, we affirm the judgment.



             The petition was filed on April 12, 1995, and the State filed an answer to

the petition on May 15, 1995. According to the petition, the appellant was convicted of

several counts of armed robbery and adjudged a habitual criminal on July 15, 1981.

Our court affirmed the judgment. State v. Harold Vernon Smith, No. 55 (Tenn. Crim.

App., June 11, 1982, Knoxville). The Tennessee Supreme Court denied the appellant's

application for permission to appeal on September 7, 1982. A long line of lawsuits

requesting collateral relief from the habitual criminal conviction and the underlying

convictions followed. See, e.g., Smith v. State, 814 S.W.2d 45 (Tenn. 1991); Smith v.

State, 757 S.W.2d 683 (Tenn. Crim. App. 1988); Harold V. Smith v. State, No. 03C01-

9312-CR-00393 (Tenn. Crim. App., July 1, 1994, Knoxville); Harold V. Smith v. State,

No. 95 (Tenn. Crim. App., June 25, 1987, Knoxville).



             In this petition, the appellant alleged that his "enhanced punishment [as]

an habitual criminal is invalid because it does not comport with the statutory

prerequisites with respect to prior felony convictions." The appellant cites Beechum v.



   1
       The Post-Conviction Procedure Act governing this suit contained a three year
statute of limitations. Tenn. Code Ann. §40-30-102 (1990 Repl.). This provision, along
with the remainder of the Act, was repealed by Acts 1995, ch. 207 §1. See Tenn. Code
Ann. §40-30-201 et seq. (1995 Supp.). The new Post-Conviction Procedure Act
contains a one year statute of limitations. Tenn. Code Ann. §40-30-202(a)(1995
Supp.).

                                          2
United States, ___ U.S. ___, 114 S. Ct. 1669, 128 L. Ed. 2d 383 (1994), and argues that

the suit is not time barred because Beechum was not available as a ground for relief

until it was decided on May 16, 1994. On appeal, he maintains that he is entitled to

relief under Beechum. He also complains that the trial judge and the State failed to

comply with the statutory requirements of the Post-Conviction Procedures Act.



              We disagree. In Beechum v. United States, supra, the United States

Supreme Court interpreted 18 U.S.C. §921(a)(20), a statute dealing with the definition

of a "conviction" for purposes of the federal firearms statute. Id. at 1671. The

defendants had claimed that prior federal convictions could not be used against them

because their civil rights had been restored pursuant to state law. The court held as

a matter of federal statutory interpretion that a restoration of civil rights for federal

felons must be pursuant to federal law. Id. In sum, Beechum does not afford any relief

to the appellant. See Dewey Scott Frazier v. State, No. 03C01-9505-CR-00142 (Tenn.

Crim. App., Feb. 8, 1995, Knoxville). It follows that it also does not serve as a basis for

exempting this case from the statute of limitations. Id.



              This petition was clearly barred by the three year statute of limitations,

and it was subject to summary dismissal. See Hardin v. State, 873 S.W.2d 2, 3 (Tenn.

Crim. App. 1993).     The appellant's contentions that the trial judge should have

appointed counsel, conducted a hearing, and entered detailed findings of fact and law

are without merit. Likewise, because the grounds in the petition were conclusively

incorrect, the appellant was not harmed by the State's apparent failure to serve the

appellant with a copy of its answer to the petition. See, e.g., Givens v. State, 702
S.W.2d 578, 579 (Tenn. Crim. App. 1985); Tonia Lee Davenport v. State, No. 02C01-

9307-CC-00151 (Tenn. Crim. App., Feb. 8, 1995, Jackson).




                                            3
                                     ___________________________
                                     William M. Barker, Judge




______________________________
David G. Hayes, Judge


______________________________
Jerry L. Smith, Judge




                                 4